Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 1 of 41 Page ID #:1




  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Duane R. Lyons (Bar No. 125091)
  2   duanelyons@quinnemanuel.com
      Viola Trebicka (Bar No. 269526)
  3  violatrebicka@quinnemanuel.com
     Robert P. Vance, Jr. (Bar No. 310879)
  4   bobbyvance@quinnemanuel.com
    865 South Figueroa Street, 10th Floor
  5 Los Angeles, California 90017-2543
    Telephone: (213) 443-3000
  6 Facsimile: (213) 443-3100
  7 Attorneys for Plaintiff Kia Motors
    America, Inc.
  8
  9
 10                             UNITED STATES DISTRICT COURT
 11           CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 12
 13 Kia Motors America, Inc.,                      CASE NO.
 14                Plaintiff,                      JURY TRIAL DEMANDED
 15          vs.
                                                   COMPLAINT
 16 BNSF Railway Company, CSX
    Transportation, Inc., Norfolk Southern
 17 Railway Company, and Union Pacific
    Railroad Company,
 18
                 Defendants.
 19
 20
             This is an antitrust action charging Defendants with price fixing in violation
 21
      of Section 1 of the Sherman Act. Plaintiff1 brings this action against Defendants,
 22
      from one or more of whom Plaintiff directly purchased unregulated rail freight
 23
      transportation services from July 1, 2003 until at least December 31, 2008 (the
 24
 25      1
          Plaintiff Kia Motors America, Inc. (“KMA”) received an assignment of the
 26 antitrust claim pleaded in this Complaint from Glovis America, Inc. (“Glovis”),
    which arranged and paid for the rail freight on behalf of KMA. Therefore, the term
 27 “Plaintiff” in the Complaint refers to KMA, which now owns the claims, and
 28 Glovis, which arranged and paid for the rail freight on behalf of KMA.
                                                                              Case No. __________
                                                                                  COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 2 of 41 Page ID #:2




  1 “Relevant Period”) and by one or more of whom Plaintiff was assessed a rail fuel
  2 surcharge (“FSC”) for the agreed-upon transportation. As used herein, the term
  3 “unregulated” refers to rail freight transportation services where the rates are set by
  4 private contracts or through other means exempt from rate regulation under federal
  5 law.
  6                             NATURE OF THE ACTION
  7         1.    In 2003, the four largest United States-based Class I railroads engaged
  8 in an extraordinary series of meetings, phone calls, and email communications
  9 through which they embarked on a conspiracy – under the guise of a fuel cost
 10 recovery program – to apply and enforce rail fuel surcharges across their customers
 11 in order to generate profits. Defendants BNSF Railway Company (“BNSF”), Union
 12 Pacific Railroad Company (“UP”), CSX Transportation, Inc. (“CSX”), and Norfolk
 13 Southern Railway Company (“NS”) (all together, “Defendants”) together controlled
 14 about 90 percent of rail freight traffic in the United States during the Relevant
 15 Period. Defendants used “rate-based” FSCs – i.e., surcharges that use a percentage
 16 applied to the base rate for a shipment – as a means to impose across-the-board rate
 17 increases on rail freight shipments, a result that would have been prohibitively
 18 difficult to achieve on a contract-by-contract basis. Throughout the conspiracy and
 19 despite customer pushback against Defendants’ FSCs, Defendants set aside their
 20 individual, economic self-interest to undercut one another and instead staunchly
 21 maintained their FSC program, pocketing billions of dollars in profits as a result.
 22         2.    Prior to conspiring, Defendants operated as businesses should: they
 23 actively competed against each other over rates generally and with respect to fuel
 24 recovery mechanisms to the benefit of their customers. According to a historical
 25 study of rail rates undertaken by the Surface Transportation Board (“STB”),
 26 “inflation-adjusted rail rates declined in every year but one from 1985 through
 27 2004.” Defendants were aware of, and concerned about, this trend. According to
 28 one CSX internal analysis from 2002, this decline resulted from factors including
                                                -2-                          Case No. __________
                                                                                 COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 3 of 41 Page ID #:3




  1 “some very vicious historical price wars” in the rail industry and “destructive
  2 pricing for rail share.”
  3        3.     Between 2000 and 2003, Defendants independently tried to implement
  4 revenue-enhancing policies, including uncoordinated efforts to impose stand-alone
  5 FSCs. These efforts failed. Defendants used the inclusion or absence of FSCs as a
  6 basis to compete for each other’s business and customers successfully resisted FSCs.
  7 They were rarely included in contracts and more rarely collected; those seeking to
  8 impose them lost customers to competitors or compensated customers by
  9 negotiating discounts. For example:
 10        •      BNSF explained in a May 2002 Enterprise Wide Risk Assessment that
 11               “We are challenged to mitigate the risk through fuel surcharges,
 12               particularly as the UP does not use a fuel surcharge in the
 13               competitive marketplace. . . . The trucking industry uses fuel
 14               surcharges but our rail competitors do not and we therefore are hard
 15               pressed to achieve it. We do loose [sic] business because of that and
 16               we may have to lower margin in other aspects in order to keep the
 17               business with the surcharges where we do apply it.”
 18        •      In September 2002, NS’s manager of pricing systems Pat Glennon
 19               reported to the then-Senior Vice President of Marketing Services and
 20               later its CMO Don Seale that “[c]ustomers are now more attuned to
 21               fuel issues and are less inclined to agree to a surcharge clause,” and
 22               that eastern competitor CSX (together, the “Eastern Railroads”)
 23               “appear[s] to be more lax in applying the surcharge to private
 24               authorities.”
 25        •      As late as April 2003, UP’s Bob Toy reported, “Fuel surcharge $ are
 26               melting away at the competition. In a downward-pressure
 27               environment, what’s on paper must not work in the real world.”
 28
                                               -3-                          Case No. __________
                                                                                COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 4 of 41 Page ID #:4




  1        4.     Moreover, since the passage of the Staggers Act in 1980, which
  2 significantly deregulated the American railroad industry, railroads typically entered
  3 into private freight transportation contracts that included escalation provisions tied
  4 to indexes that weighted actual cost factors, including fuel cost. As UP President
  5 James Young acknowledged on an October 2004 earnings call, the Rail Cost
  6 Adjustment Factor (“RCAF”) “looks at actual costs through the industry.” In that
  7 respect, Defendants were already recovering fuel costs through the RCAF or the
  8 related All Inclusive Index (“AII”).
  9        5.     In March 2003, everything began to change. Rather than competing,
 10 Defendants began coordinating FSC programs. Senior executives at the highest
 11 levels of each company began to discuss with one another the implementation of
 12 more aggressive FSC formulas that the Surface Transportation Board (“STB”) later
 13 found bore “no real correlation between the rate increase and the increase in fuel
 14 costs for that particular movement to which the surcharge is applied . . . .” In
 15 short, Defendants stopped competing and started conspiring.
 16        6.     On March 11, 2003, CSX internally recommended making changes to
 17 its FSC program that would have significantly reduced the surcharges applied to
 18 shippers’ base rates. Simultaneously, UP’s CMO Jack Koraleski was
 19 recommending escalation of UP’s FSC program to be substantially more aggressive.
 20 The very next day, Koraleski traveled to competitor CSX to play golf, socialize, and
 21 discuss “fuel surcharge methodology.” Within one week, CSX’s leadership
 22 abruptly reversed course, abandoning its recommended FSC reduction and adopting
 23 a program matching UP’s escalation.
 24        7.     On March 18, 2003, BNSF and NS senior executives met to discuss
 25 “synchroniz[ing]” FSCs. Action items for the meeting attended by John Lanigan
 26 (BNSF’s CMO) and Don Seale stated: “BNSF’s fuel surcharge is structured
 27 differently than NS, CSX and UP. Should BNSF’s by [sic] synchronized with the
 28
                                                -4-                          Case No. __________
                                                                                 COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 5 of 41 Page ID #:5




  1 other big players in the industry?” The answer based on what followed: a
  2 resounding yes.
  3        8.    On March 20, 2003, CSX publicly announced a new, more aggressive
  4 FSC program with a lower trigger and higher base-rate multiplier. On March 31,
  5 2003, UP decided to adopt “the same approach as the CSXT.” On April 4, 2003,
  6 UP sent a “concurrence” to competitors that its new FSC program will “apply to
  7 most Union Pacific pricing documents for local and interline freight movements . . .
  8 .” Upon receipt, BNSF marketing officer Paul Anderson reacted ecstatically: “This
  9 is sweet !!! Just like the CSXT.”
 10        9.    On April 1, 2003, BNSF and CSX senior executives met. The agenda
 11 dictated that CSX’s CMO Mike Giftos and BNSF’s CMO John Lanigan were to
 12 discuss “Fuel Surcharge.” Documents also reveal that, between April 2 and 6,
 13 2003, NS’s Seale and BNSF’s Lanigan continued a prior discussion on “the fuel
 14 surcharge issue” at a National Freight Transportation Association meeting.
 15        10.   Similar to CSX’s abandonment of a less aggressive FSC regime
 16 following a meeting with UP in March 2003, BNSF abandoned the internal
 17 consideration of an FSC program that could have been fairer for shippers. Between
 18 February and April 2003, BNSF had been “[l]eaning toward [a] Cost Per Mile” FSC
 19 formula (a mileage-based FSC which could have better correlated the resulting
 20 FSCs to actual fuel costs compared to the rate-based FSCs that Defendants broadly
 21 implemented during the conspiracy), but abandoned this approach. Instead, BNSF
 22 and UP (together, the “Western Railroads”) adopted nearly identical rate-based
 23 FSCs. An internal NS analysis found that “Once [UP’s $1.35 trigger] kicks in, it
 24 exactly matches the BNSF FSC percentage progression, including lag times and
 25 effective dates.”
 26        11.   Defendants’ employees recognized these new FSCs were not genuine
 27 fuel cost recovery mechanisms as Defendants sought to portray. For example, on
 28 March 19, 2003, CSX’s Director of Market Strategy John Couch explained that
                                              -5-                         Case No. __________
                                                                              COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 6 of 41 Page ID #:6




  1 while the coordinated FSC “seems somewhat benevolent, it is actually a large
  2 increase in fuel surcharge billings – maybe as much as 100%.” On April 7, 2003,
  3 NS’s Manager of Pricing Systems Pat Glennon recounted “[t]he case in favor of
  4 adopting the CSXT standard” to Don Seale and AVP Charlie Brenner, writing the
  5 “CSXT standard clearly produces significantly more compensation, and it does it
  6 sooner and more consistently.” On April 29, 2003, Glennon told Seale that “[b]y
  7 dropping the base to $23 per barrel, raising the percentage yield and talking [sic] it
  8 sooner, the change is in fact a blatant general rate increase, and will appear so to
  9 customers.”
 10         12.    Glennon was correct that customers saw the rate increases for what
 11 they were and were outraged. Handwritten notes from a June 2003 meeting between
 12 CSX and UP’s senior executives – including (i) CSX’s CEO Michael Ward, EVP
 13 and COO Al Crown, CMO Mike Giftos, EVP Clarence Gooden, VP of Strategic
 14 Planning Les Passa, and Alan Blumenfield and (ii) UP’s CEO Dick Davidson,
 15 President and COO Ike Evans, CMO Jack Koraleski, Head of Operations Dennis
 16 Duffy, SVP Charley Eisele, VP and CIO Merill Bryan – reflect that the companies’
 17 senior executives discussed their FSC formulas and the “outcry” they were facing
 18 from the initial rollout of their new FSC regimes. The notes also state that “Both
 19 roads starts [sic] at a $23 trigger,” reflecting an explicit discussion of the strike price
 20 above which their FSCs were triggered, and that the competitors “[m]ay have to
 21 revisit $23 if [fuel prices] stay high.”
 22         13.    But, once the conspiracy was underway, they no longer had to fear
 23 customer loss as their imposition of these rate-based FSCs industry-wide meant that
 24 customers had no leverage to threaten taking business elsewhere. As an internal
 25 BNSF report from 2005 recognized, however, this only worked because Defendants
 26 adhered to the scheme: “it would only take one competitor to abandon this in an
 27 attempt to gain market share to cause this to fall.”
 28
                                                 -6-                           Case No. __________
                                                                                   COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 7 of 41 Page ID #:7




  1        14.   And, instead of undercutting their competitors to gain market share and
  2 maximize their economic interests, Defendants maintained the scheme and imposed
  3 policies designed to ensure their new “standard” or “published” FSCs were enforced
  4 broadly across their customers without the waivers and discounts they had
  5 frequently offered between 2000 and 2002:
  6        •     BNSF: On April 9, 2003, BNSF ordered, “Effective immediately and
  7              urgently per John Lanigan. Authority to omit FSC provision is to be
  8              granted to VP’s only (who will also clear with John).” On March 11,
  9              2004, Chief Economist Samuel Kyei recounted the company’s policy
 10              that “Contracts requiring [CEO Matthew Rose’s] signature but
 11              excluding full fuel surcharge provisions will not be signed.”
 12        •     UP: On December 22, 2003, a sales representative explained to a
 13              customer, “As a company policy, all contracts without fuel language
 14              will have fuel language upon renewal. This is a mandate by UP
 15              management, I have no choice.”
 16        •     CSX: A May 2004 policy memorandum clarified that all CSX traffic
 17              would be “subject to fuel surcharge.” EVP of Sales and Marketing
 18              Clarence Gooden stated that any exception had to come through him
 19              and that he had zero exceptions as his goal. In 2006, VP of Industrial
 20              Products Kyle Hancock directed, “NO ONE is authorized to approve a
 21              renewal with [a base rate] increase of less than 10%” and “NO ONE is
 22              authorized to approve a deal WITHOUT Fuel Surcharge.”
 23        •     NS: A 2004 email from Don Seale to his subordinates mandated “no
 24              deviation from NS’s published FSC without [his] prior approval.” He
 25              also rejected any negotiations to forego base rate increases in return for
 26              FSC application as a “shell game.”
 27        15.   In the fall of 2003, BNSF and UP initiated an effort in the Association
 28 of American Railroads (“AAR”) to get all Defendants to agree to remove fuel costs
                                              -7-                           Case No. __________
                                                                                COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 8 of 41 Page ID #:8




  1 out of the weighted RCAF and AAI indices (which already permitted the
  2 Defendants to recover all of their fuel costs), so that they could more easily charge
  3 artificially high FSCs as a revenue enhancement mechanism. As a result, the
  4 AAR—whose board was dominated by Defendants—created an unprecedented All
  5 Inclusive Index Less Fuel (“AIILF”). Defendants’ conspiratorial implementation of
  6 the AIILF allowed Defendants to move away from use of the RCAF and more easily
  7 apply their FSCs.
  8         16.    Defendants worked tirelessly to achieve 100 percent FSC coverage
  9 across their customers. All four Defendants pursued 100 percent participation goals
 10 and tracked their progress toward attaining that goal. Defendants also policed the
 11 conspiracy by exchanging FSC coverage data with one another. In addition,
 12 Defendants started their negotiations using the standard FSC formula, meaning that
 13 any deviations from that standard FSC application still resulted in supracompetitive
 14 all-in rates for shippers. Even shippers with “captive” facilities (i.e., facilities
 15 served by only one of the Defendants) suffered from the conspiracy. For example,
 16 NS’s chief executive officer, Charles W. Moorman, testified before Congress in
 17 2007 that even captive shippers are subject to “competitive constraints [that] are
 18 real,” and he expressly acknowledged that “even where there is only one railroad
 19 serving a facility, there are market factors at play.”
 20         17.    Directly undermining the pretense that the FSCs were genuine fuel cost
 21 recovery mechanisms, as oil prices skyrocketed from approximately $40 to $150 per
 22 barrel during the Relevant Period, so did Defendants’ profits. A Senate Commerce
 23 committee report concluded that a “review of the largest four railroads’ [SEC]
 24 filings shows just how profitable the large rail companies have become over the last
 25 decade,” and included the following chart documenting the significant growth in
 26 profits during the Relevant Period:
 27
 28
                                                 -8-                           Case No. __________
                                                                                   COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 9 of 41 Page ID #:9




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10        18.    An independent 2007 study commissioned by the American Chemistry
 11 Council and Consumers United for Rail Equity (“CURE”) similarly found that the
 12 difference between Defendants’ FSC revenue (as publicly reported or estimated) and
 13 Defendants’ publicly reported actual fuel costs during the period from 2003 through
 14 the First Quarter of 2007 came to over $6 billion.
 15        19.    Defendants also attributed their record revenues to FSCs. For example:
 16        •      NS’s 2006 “[r]ailway operating revenues increased $880 million,
 17               reflecting higher rates, including fuel surcharges that accounted for
 18               about 40% of the increase and modestly higher traffic volume.”
 19        •      BNSF’s freight revenues “increased 15 percent [in 2006] to a record
 20               high of $14.5 billion on double-digit increases in each of our four
 21               business units.” “Growth in prices and fuel surcharges drove average
 22               revenue per car/unit up 9 percent in 2006 to $1,367 from $1,258 in
 23               2005.”
 24        •      UP “achieved record revenue levels [in 2006] in all six of our
 25               commodity groups, primarily driven by better pricing and fuel
 26               surcharges.”
 27        •      CSX’s operating revenue increased $948 million in 2006; “the primary
 28               components of the revenue gain” were “continued yield management

                                               -9-                          Case No. __________
                                                                                COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 10 of 41 Page ID #:10




   1               and the Company’s fuel surcharge program, which drove revenue per
   2               unit across all major markets.”
   3                                        PARTIES
   4         20.   Plaintiff Kia Motors America, Inc. is a corporation organized under the
   5 laws of the State of California, with its principal place of business at 111 Peters
   6 Canyon Road, Irvine, California 92606. KMA received an assignment of the
   7 antitrust claim pleaded in this Complaint from Glovis America, Inc., which arranged
   8 and paid for the rail freight for KMA. During the Relevant Period, Plaintiff used
   9 railheads Benecia, California and Richmond, California and purchased unregulated
  10 rail freight transportation directly from one or more of the Defendants, and during
  11 the Relevant Period, one or more of the Defendants assessed FSCs on Plaintiff in
  12 connection with that unregulated rail freight transportation. The prices Plaintiff paid
  13 to Defendants for unregulated rail freight transportation services on which FSCs
  14 were imposed were greater than the prices Plaintiff would have paid absent the
  15 conspiracy alleged herein. Plaintiff has therefore been injured in its business and
  16 property by reason of Defendants’ antitrust violations.
  17         21.   Defendant CSX has its principal place of business at 500 Water St.,
  18 Jacksonville, Florida 32202. CSX is a major freight railroad operating primarily in
  19 the eastern United States and Canada. CSX has railway lines throughout the eastern
  20 United States, and maintains coordinated schedules with other rail carriers to handle
  21 freight to and from other parts of the country (including in this District).
  22         22.   Defendant NS has its principal place of business at Three Commercial
  23 Place, Norfolk, Virginia 23510. NS is a major freight railroad operating primarily in
  24 the eastern United States. NS has railway lines throughout the eastern United
  25 States, and maintains coordinated schedules with other rail carriers to handle freight
  26 to and from other parts of the country (including in this District).
  27         23.   Defendant BNSF has its principal place of business at 2650 Lou Menk
  28 Drive, Fort Worth, Texas 76131. BNSF is a major freight railroad operating
                                                -10-                           Case No. __________
                                                                                    COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 11 of 41 Page ID #:11




   1 primarily in the western United States. BNSF has railway lines throughout the
   2 western United States, and maintains coordinated schedules with other rail carriers
   3 to handle freight to and from other parts of the country (including in this District).
   4         24.    Defendant UP has its principal place of business at 1400 Douglas
   5 Street, Omaha, Nebraska 68179. UP is a major freight railroad operating primarily
   6 in the western United States. UP has railway lines throughout the western United
   7 States, and maintains coordinated schedules with other rail carriers to handle freight
   8 to and from other parts of the country (including in this District).
   9                             JURISDICTION AND VENUE
  10         25.    This action is brought under Section 4 of the Clayton Act, 15 U.S.C.
  11 § 15, to recover treble damages and reasonable attorneys’ fees and costs from
  12 Defendants for the injuries sustained by Plaintiff by reasons of Defendants’
  13 violations of Section 1 of the Sherman Act, 15 U.S.C. § 1.
  14         26.    Jurisdiction of this Court is founded on 15 U.S.C. § 15 and 28 U.S.C.
  15 §§ 1331 and 1337.
  16         27.    Venue is proper in this judicial District pursuant to 15 U.S.C. § 15(a)
  17 and 22 and 28 U.S.C. § 1391, because during the Relevant Period one or more of the
  18 Defendants resided, transacted business, were found, or had agents in this District,
  19 and a substantial part of the events giving rise to Plaintiff’s claims occurred and a
  20 substantial portion of the affected interstate trade and commerce described below,
  21 has been carried out, in this District.
  22         28.    This Court has personal jurisdiction over each Defendant because, inter
  23 alia, each: (a) transacted business in this District; (b) directly or indirectly sold and
  24 delivered rail transportation services in this District; (c) has substantial aggregate
  25 contacts with this District; and (d) engaged in an illegal price-fixing conspiracy that
  26 was directed at, and had the intended effect of causing injury to, persons and entities
  27 residing in, located in, or doing business in this District.
  28
                                                 -11-                           Case No. __________
                                                                                    COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 12 of 41 Page ID #:12




   1                     INTERSTATE TRADE AND COMMERCE
   2         29.   During the Relevant Period, Defendants accounted for over 90 percent
   3 of all rail shipments within the United States. The AAR Policy and Economics
   4 Department reported that railroad total operating revenue in the United States in
   5 2006 exceeded $52 billion.
   6         30.   The activities of Defendants and their co-conspirators were within the
   7 flow of, and substantially affected interstate commerce. During the Relevant Period,
   8 Defendants sold and carried out rail shipments in a continuous and uninterrupted
   9 flow of interstate commerce to shippers and customers throughout the United States.
  10 Each Defendant and their co-conspirators used instrumentalities of interstate
  11 commerce to sell and market rail freight transportation services.
  12         31.   The unlawful activities of Defendants have had a direct, substantial,
  13 and reasonably foreseeable effect on interstate commerce.
  14                DEREGULATION OF THE RAILROAD INDUSTRY
  15         32.   Congress deregulated the railroad industry with passage of the Staggers
  16 Rail Act of 1980 (“Staggers Act”). This landmark legislation marked a dramatic
  17 change in the evolution of U.S. railroads. After decades of regulatory control over
  18 virtually every aspect of their economic operations, railroads were free to set market
  19 rates for rail transportation.
  20         33.   Prior to the Staggers Act, railroads for freight transport generally would
  21 only charge the published tariff rates filed by the railroads with the Interstate
  22 Commerce Commission (“ICC”). During that era of full regulation, railroads could
  23 apply to the ICC for across-the-board rate increases, which could lawfully be
  24 implemented on a collective basis.
  25         34.   Today, by contrast, 80 percent or more of all rail shipments move under
  26 private transportation contracts, which are not rate-regulated, or are otherwise
  27 exempt from rate regulation. For all of this rate-unregulated traffic, the railroads
  28 cannot turn to some agency – like the previously-existing ICC – to obtain across-
                                                 -12-                          Case No. __________
                                                                                   COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 13 of 41 Page ID #:13




   1 the-board increases in freight rates, nor can the railroads lawfully collude to set
   2 those rates.
   3         35.    Since 1980, the number of Class I railroads has declined dramatically,
   4 from 35 at the time of passage of the Staggers Act to just seven today (two of which
   5 are owned by Canadian entities). The railroad industry is now (and was during the
   6 Relevant Period) highly concentrated: four of these railroads – Defendants BNSF,
   7 UP, CSX and NS – operate more than 90 percent of all railroad track in the U.S. and
   8 in 2006 accounted for nearly $50 billion in total annual revenue. Given the high
   9 fixed costs in the railroad industry and its significant barriers to entry (i.e., the need
  10 to invest in a vast network of tracks, stations, yards, and switching facilities that take
  11 decades to develop, and require onerous regulatory and environmental reviews and
  12 approval), there is only a fringe or niche market of smaller carriers, and the
  13 competition offered by these small carriers is negligible.
  14         36.    Although the reason for deregulation of the railroad industry was to
  15 promote competition and lower freight rates, it is now clear that the opposite has
  16 come true – railroads are collectively charging shippers supracompetitive rates.
  17     DEFENDANTS SEEK UNSUCCESSFULLY TO RAISE RATES BEFORE
                         THE RELEVANT PERIOD
  18
             37.    For many years before the Relevant Period, Defendants confronted a
  19
       long-term, structural decline in rail freight rates. Indeed, according to the Surface
  20
       Transportation Board, Office of Economics, Environmental Analysis &
  21
       Administration Section of Economics, Study of Railroad Rates: 1985-2007,
  22
       “inflation-adjusted rail rates declined in every year but one from 1985 through
  23
       2004.” Figure 1 from the Study of Railroad Rates evidences that trend:
  24
  25
  26
  27
  28
                                                  -13-                           Case No. __________
                                                                                     COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 14 of 41 Page ID #:14




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14        38.   Between 2000 and early 2003, the three-year period preceding the
  15 Relevant Period, Defendants unilaterally took various actions designed to increase
  16 rail freight prices and revenues. These uncoordinated actions included, among other
  17 things, unilateral attempts by the individual Defendants to apply stand-alone FSCs.
  18 Indeed, in March 2001, Defendants considered but expressly decided not to create
  19 an industry-standard FSC.
  20        39.   During this period, Defendants acting on their own had limited success
  21 when trying to boost rates and revenues including through FSCs. The trend
  22 reflected in the STB data above was brought about by various factors, including
  23 what Defendant CSX characterized in an internal analysis as “some very vicious
  24 historical price wars” and “destructive pricing for rail share.” A 2002 BNSF “risk
  25 assessment” described this problem, while at the same time foreshadowing the
  26 eventual coordination Defendants would agree upon to solve this problem:
  27        The dynamic that is involved in that is our competition, particularly in
  28        the rail industry, not being able to improve revenue through adequate
                                               -14-                          Case No. __________
                                                                                 COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 15 of 41 Page ID #:15




   1        rate increases. We need to be able to achieve price rate improvement.
   2        How can we do this if the other competing railroads do not do this at
   3        the same time? We are still not together as an industry. We are
   4        fighting for revenue share as opposed to rate adequacy.
   5        40.   During this era of competition, Defendants’ efforts to impose FSCs
   6 were met by customer resistance and FSCs were applied only sporadically to a
   7 limited number of shippers. During this period, Defendants acknowledged their
   8 failure to contract for and collect FSCs. By way of example:
   9        •     NS: In June 2000, VP Thomas Brugman reported, “Customers are
  10              picking up on the surcharge situation and are starting to get nasty.” VP
  11              Jeffrey Heller directed his group to “discontinue billing and waive
  12              outstanding [FSCs] immediately” for “[c]ontract customers who have
  13              refused to pay the FSC and are not paying it.” The same month,
  14              Director of Marketing Ken Yopp made plans to keep “track of lost
  15              business [sic] account [sic] the FSC.” In September 2002, manager of
  16              pricing systems Pat Glennon reported to SVP of Marketing Services
  17              Don Seale that “[c]ustomers are now more attuned to fuel issues and
  18              are less inclined to agree to a surcharge clause,” and that eastern
  19              competitor CSX “appear[s] to be more lax in applying the surcharge to
  20              private authorities” and “[t]his does have competitive implications for
  21              NS.” Glennon testified that in 2001 and 2002, FSCs were only
  22              “theoretically billable.”
  23        •     CSX: In August 2000, CSX reported at a staff meeting that it could
  24              collect only 67.4 percent of the then-modest FSCs it had billed over the
  25              preceding nine months. EVP of Sales and Marketing Clarence Gooden
  26              testified that CSX’s FSC coverage was “very low” and that he was
  27              “embarrassed” by the figure.
  28
                                               -15-                          Case No. __________
                                                                                 COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 16 of 41 Page ID #:16




   1        •      BNSF: In May 2002, BNSF’s Enterprise Wide Risk Assessment
   2               explained, “We are challenged to mitigate the risk through fuel
   3               surcharges, particularly as the UP does not use a fuel surcharge in the
   4               competitive marketplace. . . . The trucking industry uses fuel
   5               surcharges but our rail competitors do not and we therefore are hard
   6               pressed to achieve it. We do loose [sic] business because of that and
   7               we may have to lower margin in other aspects in order to keep the
   8               business with the surcharges where we do apply it.” In January 2003,
   9               EVP and CMO Charles Schultz told Chairman, President, and CEO
  10               Matthew Rose and other executives, “any increase in fuel surcharges
  11               would result in a decrease in prices of the same amount in order to
  12               remain competitive.” Schultz’s successor John Lanigan testified
  13               BNSF’s FSC coverage was “low” in January 2003 – “in the 25 to 30
  14               percent range.”
  15        •      UP: Current EVP and CFO Robert Knight Jr. testified that between
  16               2000 and 2002, “[t]here were some isolated situations where there were
  17               surcharges, but . . . no policy position.” UP implemented an FSC
  18               program in December 2002, but initially limited the application of that
  19               program to certain tariffs and circulars and exempted private shipments
  20               in its Industrial Products group from FSCs. This was true even though
  21               FSCs were generally not triggered and only “theoretically billable.”
  22               And in April 2003, Director Bob Toy reported, “Fuel surcharge $ are
  23               melting away at the competition. In a downward-pressure environment,
  24               what’s on paper must not work in the real world.”
  25        41.    The reason Defendants were not able to achieve broader FSC coverage
  26 was clear: Defendants were concerned about losing business to other Defendants
  27 that did not apply FSCs, made concessions, or otherwise applied FSCs less
  28 aggressively. Defendants expressed these concerns internally and, in fact, lost
                                               -16-                          Case No. __________
                                                                                 COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 17 of 41 Page ID #:17




   1 business through FSC competition. Each Defendant also frequently agreed not to
   2 apply FSCs in the face of shipper objections.
   3        42.    For example, in May 2002, BNSF reported that it was challenging to
   4 impose FSCs because its main western competitor, “UP[,] does not use a fuel
   5 surcharge in the competitive marketplace.” It continued, “rail competitors do not
   6 [use FSCs] and we therefore are hard pressed to achieve it. We do loose [sic]
   7 business because of that and we may have to lower margin in other aspects in order
   8 to keep the business with the surcharges where we do apply it.” In January 2003,
   9 NS reported that its main eastern competitor CSX “appear[s] to be more lax in
  10 applying the surcharge to private authorities” and “[t]his does have competitive
  11 implications for NS.”
  12        43.    And, in May 2003, BNSF announced that it would reduce its standard
  13 FSC to 2 percent from 5 percent in May 2003 because a 5 percent FSC “would be
  14 significantly higher than several competing railroads and that we might place
  15 ourselves, as well as our patrons, at a competitive disadvantage.” In response, UP
  16 observed internally that “Fuel surcharge $ are melting away at the competition. In a
  17 downward-pressure environment, what’s on paper must not work in the real world.”
  18        44.    Another impediment to broad application of FSCs during this period
  19 was the so-called Rail Cost Adjustment Factor, or “RCAF.” The RCAF is a
  20 weighted index that accounts for all significant input costs, including fuel. The
  21 RCAF was utilized in multi-year contracts as a formula to adjust prices to account
  22 for increasing (or decreasing) input costs.
  23        45.    Defendants recognized that imposing a stand-alone FSC where fuel
  24 price increases were already covered by the RCAF would be perceived by shippers
  25 as “double dipping.” For example, Pat Glennon, at the time NS’s director of price
  26 administration, observed that “[p]hilosophically, it is hard to defend applying both a
  27 FSC and an index based rail cost recovery formula, particularly now that we are
  28 significantly increasing the FSC percentages.”
                                               -17-                          Case No. __________
                                                                                 COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 18 of 41 Page ID #:18




   1        46.    As a result, the number of shippers covered by stand-alone, rate-based
   2 FSCs was relatively low before the Relevant Period, and FSCs did not contribute
   3 significantly to Defendants’ revenues or bottom lines.
   4       DEFENDANTS CONSPIRE IN 2003 TO RAISE PRICES BY
     ESTABLISHING AND BROADLY ENFORCING A COORDINATED RATE-
   5   BASED FSC PROGRAM AS MEANS TO INCREASE ALL-IN RATES
   6        47.    By 2003, Defendants’ initial attempts to apply rate-based FSCs on their
   7 own taught them an important lesson: they could not achieve their revenue
   8 enhancement objectives unless the FSC was widely applied on a coordinated basis
   9 by all four Defendants. Absent coordination, a railroad seeking to impose FSCs
  10 more aggressively than its competitors would risk losing business to another railroad
  11 who imposed no FSC or whose FSC policies were more flexible. By early 2003, it
  12 became apparent to Defendants that they would encounter difficulties making their
  13 FSC policies “stick” absent an industry-wide agreement.
  14        48.    Thus, beginning in the spring of 2003, Defendants’ senior executives –
  15 including their CEOs and top sales/marketing executives – engaged in an
  16 extraordinary series of in-person meetings, phone calls, and email communications
  17 concerning the establishment of a new FSC program. The purpose of these
  18 communications was to discuss, and agree upon, FSC policies and practices
  19 intended to apply across-the-board to shippers industry-wide.
  20        49.    The FSC programs that Defendants implemented between March 2003
  21 and January 2004 by mutual agreement are exactly the sort of industry-standard FSC
  22 that Defendants’ senior executives discussed.
  23        50.    On March 11, 2003, CSX internally recommended making changes to
  24 its FSC program that would have significantly reduced the surcharges applied to
  25 shippers’ base rates.
  26        51.    That same day, UP issued a “Revised Fuel Surcharge
  27 Recommendation” and “Proposal” attributed to UP CMO Jack Koraleski. Under the
  28 UP “Revised” proposal, FSCs were more aggressive, escalating at roughly twice the
                                               -18-                         Case No. __________
                                                                                COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 19 of 41 Page ID #:19




   1 rate of the formula CSX had internally recommended. The “Revised Surcharge
   2 proposal” retained the $28 WTI strike price of UP’s existing program but would
   3 increase by 0.4 percent for every $1 increase in the WTI index, compared to UP’s
   4 existing formula, which called for a 2.0 percent increase for every $5 increase in the
   5 WTI index.
   6        52.    The following day, Koraleski traveled to CSX to play golf, socialize,
   7 and discuss “fuel surcharge methodology.” Beforehand, Koraleski and CSX’s
   8 executive vice president of sales and marketing, Clarence Gooden “talked on” the
   9 subject of “[f]uel surcharge methodology.”
  10        53.    On March 19 and 20, 2003, within one week of the UP-CSX meeting
  11 on “fuel surcharge methodology,” CSX publicly announced a new FSC policy. The
  12 program retained the lower $23 WTI trigger that CSX had proposed but abandoned
  13 the planned change to a relaxed escalation schedule, and instead adopted the more
  14 aggressive escalation formula contemplated in UP’s “Revised Surcharge proposal.”
  15 Thus, under CSX’s new FSC policy, CSX would assess a 0.4 percent FSC when the
  16 price of oil on the West Texas Intermediate (WTI) index exceeded $23 per barrel,
  17 and an additional 0.4 percent for every dollar increase above $23.48.
  18        54.    Further, unlike its predecessor program, which required the price of oil
  19 to exceed the threshold price ($28 per barrel under the old program) for 30
  20 consecutive days, CSX’s new program would be based on the average price of oil
  21 from the preceding month. CSX reasoned that while these modifications to its FSC
  22 program might “seem[] somewhat benevolent,” they would actually result in “a
  23 large increase in fuel surcharge billings – maybe as much as 100%.”
  24        55.    On March 31, 2003, less than two weeks after CSX’s announcement,
  25 UP decided to adopt “the same approach as the CSXT.” Following the CSX
  26 approach, UP would impose a 0.4 percent FSC at a monthly-average WTI “trigger”
  27 price of $23 (i.e. the index price at which FSCs begin), and assess an additional 0.4
  28 percent charge for every dollar increase in the WTI index above $23. BNSF, which
                                               -19-                          Case No. __________
                                                                                 COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 20 of 41 Page ID #:20




   1 had previously discussed the need for a “synchronized” FSC policy with NS, had a
   2 predictably positive reaction to UP’s announcement: “This is sweet!!!! Just like the
   3 CXST.”
   4        56.     On March 18, 2003, NS and BNSF senior executives – including NS’s
   5 Chairman, President, and CEO David Goode, Vice Chairman and COO Steve
   6 Tobias, Vice Chairman and CFO Hank Wolf, VP and CMO Ike Prillaman, SVP of
   7 Planning Jim McClellan, VP of Intermodal Mike McClellan, SVP of Transportation
   8 Mark Manion, SVP of Marketing Services Don Seale, BNSF’s Chairman, President,
   9 and CEO Matt Rose, current President and CEO and then-VP and COO Carl Ice,
  10 CMO John Lanigan, CFO Tom Hund, VP of Network Strategy Pete Rickershauser,
  11 VP of Consumer Products and head of intermodal activities Steve Branscum – met
  12 and discussed how the FSC programs of all four Defendants were structured, and
  13 then adopted an “action item” for the BNSF and NS senior marketing officers to
  14 address “synchroniz[ing]” BNSF’s FSC program with the programs of the other
  15 Defendants. This discussion point was assigned to NS’s Seale and BNSF’s Lanigan.
  16        57.     On March 27, 2003, Seale wrote to Lanigan that at an upcoming trade
  17 association meeting, he wanted to talk about “the fuel surcharge issue we discussed
  18 in Norfolk.”
  19        58.     The trade association meeting was the biannual National Freight
  20 Transportation Association (“NFTA”) meeting that took place on April 2-6, 2003 at
  21 the Wigwam resort, in Litchfield Park, Arizona. Each of the Defendants attended
  22 the meeting. Almost immediately following the NFTA meeting, a new internal
  23 directive was issued at BNSF that was designed to ensure across-the-board FSC
  24 application: “Effective immediately and urgently per John Lanigan[:] Authority to
  25 omit FSC provision is to be granted to VP’s only (who will also clear with John).”
  26        59.     On April 1, 2003, CSX CMO Mike Giftos and BNSF CMO John
  27 Lanigan met in Jacksonville, FL to discuss “Fuel Surcharge.”
  28
                                               -20-                         Case No. __________
                                                                                COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 21 of 41 Page ID #:21




   1          60.   In early 2003, BNSF had been leaning toward a mileage-based FSC
   2 and trying to drum up support within the industry for a mileage-based FSC formula.
   3 But on May 7, 2003 – approximately one month after the NFTA meeting and its
   4 meeting with CSX – BNSF abandoned that effort. Instead, it changed its FSC
   5 program to make it more aggressive by decreasing the formula’s trigger price from
   6 an amount based on the per-gallon price of diesel fuel reflected in the HDF index, to
   7 $1.25, a number that “reflected the $23 WTI crude price used by UP.”
   8          61.   Moreover, before this time, the FSC had been adjusted monthly based
   9 on the WTI Index. The BNSF FSC had been based on the HDF Index. In or about
  10 July 2003, however, UP switched to the HDF Index. From that point on, BNSF and
  11 UP (the “Western Railroads”) moved in lockstep and charged the exact same FSC
  12 percentage for each month of the Relevant Period.
  13          62.   BNSF and UP agreed to administer the HDF Index in precisely the
  14 same way. Whenever the U.S. average price of diesel fuel as measured by the HDF
  15 Index equaled or was lower than $1.35 per gallon, no FSC was applied. When the
  16 HDF Index exceeded $1.35 per gallon, however, BNSF and UP both applied an FSC
  17 of 0.5 percent for every five cent increase above $1.35 per gallon. So, for example,
  18 if the HDF Index rose to $1.55 per gallon, BNSF and UP would apply an FSC of 2
  19 percent. The FSC would increase 2 percent for every 20 cent increase in the HDF
  20 Index.
  21          63.   The Western Railroads also coordinated when they would change their
  22 FSC. They agreed that the FSC would be applied to shipments beginning the
  23 second month after the month in which there was a change in the HDF Index
  24 average price calculation. So, for example, if the HDF Index average price changed
  25 in January, the Western Railroads would announce their new FSC percentage on
  26 February 1 (always on the first day of the month), and then apply the FSC to
  27 shipments in March. The Western Railroads published their monthly FSC
  28
                                               -21-                         Case No. __________
                                                                                COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 22 of 41 Page ID #:22




   1 percentages on their websites, making any deviation from cartel pricing easily
   2 detectable.
   3         64.    The Western Railroads’ agreed-upon coordination is reflected in their
   4 simultaneous selection and adoption of the same novel, arbitrary, and complex
   5 combination of features for their FSC programs, including use of the HDF Index for
   6 FSCs, setting the trigger point at $1.35 per gallon of diesel fuel, and applying the
   7 FSC in the second calendar month after the HDF Index average price had changed.
   8 The similarities are both too precise and too comprehensive to have been
   9 independent responses to any common market phenomenon that the Defendants
  10 were facing.
  11         65.    UP’s move to the same fuel price index used by BNSF in July of 2003
  12 is striking evidence of concerted conduct in light of the fact that, just two months
  13 before, UP had announced a different modification to its existing FSC program. In
  14 April of 2003, UP made modifications to the trigger points it used for adjusting
  15 FSCs in its program, but did not change the index it employed. The fact that, just
  16 two months later, UP switched indices and began charging exactly the same FSCs as
  17 BNSF is further evidence that this switch was the result of concerted conduct.
  18         66.    As to NS, between March 2003 and December 2003, while positioning
  19 itself to quickly implement the FSC first announced by CSX, NS had regular
  20 discussions with the other Defendants, including discussions of what FSC was
  21 “acceptable” to them and the desirability of an industry-standard FSC.
  22         67.    As it had planned and prepared for from March 2003 onward, NS
  23 announced in January 2004 that it was adopting, effective March 1, 2004, a new
  24 FSC policy, which mimicked the policy announced by CSX in March 2003 and was
  25 intended to “standardize” NS’s FSC with the FSCs of the other Defendants. As with
  26 CSX’s program, NS would assess a 0.4 percent FSC when the price of oil on the
  27 WTI index exceeded $23 per barrel, and an additional 0.4 percent for every dollar
  28 increase thereafter. Also like CSX, NS’s program would be based on the average
                                                -22-                         Case No. __________
                                                                                 COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 23 of 41 Page ID #:23




   1 price of oil for the preceding month rather than the prior requirement of thirty
   2 consecutive days.
   3         68.     After NS’s announcement, all four Defendants had essentially uniform
   4 FSCs and remained in synch throughout the Relevant Period.
   5               PUBLICATION OF THE AIILF AND FIXING FSC RATES
   6         69.     Even after having agreed to coordinate their FSCs, however,
   7 Defendants still faced a significant barrier to widespread use of FSCs: widely-used
   8 private contracts had cost escalation provisions that already accounted for fuel costs.
   9 BNSF, UP, CSX and NS agreed to solve this problem by conspiring to remove fuel
  10 from the widely-used cost escalation indexes, thereby paving the way for
  11 widespread imposition of the new FSC program in which all four of the Defendants
  12 could participate, and from which all four could earn excessive profits.
  13         70.     In the fall of 2003, BNSF and UP initiated an effort in the AAR to get
  14 all Defendants to agree to take fuel costs out of the weighted RCAF and AII, and
  15 instead apply artificially high FSCs as a revenue enhancement mechanism: that is,
  16 use the “surcharge” to charge a percentage increase on the total cost of the freight
  17 transport, regardless of the actual cost of fuel for that transport job.
  18         71.     Pursuant to the agreements among Defendants BNSF, UP, CSX and
  19 NS, the Defendants, who dominate the AAR board, caused the AAR to announce in
  20 December 2003 the creation of an unprecedented, new All Inclusive Index Less Fuel
  21 (the AIILF). This new index was similar to the AII and the RCAF, except that this
  22 new index excluded fuel as a component. The AAR announcement in December
  23 2003 stated: “This issue of AAR Railroad Cost Indexes inaugurates a new index:
  24 the All-Inclusive Index Less Fuel. This index is calculated using the same
  25 components and methods as the All-Inclusive Index uses for the Rail Cost
  26 Adjustment Factor, with the exception of the exclusion of the fuel component.”
  27 This announcement, and the underlying decision to create the new index, were the
  28 collective action of the Defendants, and could not have been accomplished without
                                                 -23-                           Case No. __________
                                                                                    COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 24 of 41 Page ID #:24




   1 the conspiracy. The new AIILF specified the fourth quarter of 2002 as its base
   2 period.
   3         72.   Defendants BNSF, UP, CSX and NS conspired to cause the AAR to
   4 inaugurate the AIILF so that they could begin assessing separate, stand-alone FSCs,
   5 applied against the total cost of rail freight transportation, and coordinate that
   6 practice. The creation of this new index was an important, carefully-planned step
   7 taken collectively by the Defendants to allow implementation and continuation of
   8 their price fixing conspiracy – a conspiracy that would enable the Defendants to
   9 widely impose price increases on the entire cost of rail freight transport and thereby
  10 obtain additional revenues far beyond any actual increases in fuel costs. This step
  11 was a notable departure from past practice, and marked the first time that the AAR
  12 created a cost escalation index without a fuel cost component.
  13         73.   Defendant BNSF has admitted that it worked through the AAR to
  14 accomplish this revenue-generating measure in 2003. When asked how BNSF
  15 would be able to apply the new revenue-based FSCs into contracts with coal
  16 shippers, John Lanigan, BNSF’s Chief Marketing Officer, responded that BNSF
  17 would be able to do so because of the changes made to the RCAF through the AAR.
  18 Referring to Matthew K. Rose, BNSF’s Chairman, President, and CEO, Lanigan
  19 stated: “What happened last year, and Matt led the charge on there, is that there’s a
  20 new index that [the AAR] has that’s basically an index without fuel. … So we’ll do
  21 RCAF less fuel plus a direct fuel surcharge in the future.” (emphasis added).
  22         74.   Almost immediately after the announcement in December 2003 of the
  23 new AIILF (the cost escalation index without fuel), and pursuant to the conspiracy,
  24 Defendants CSX and NS (the “Eastern Railroads”), suddenly moved into lockstep
  25 with FSCs based on the WTI Index. This move into lockstep was part and parcel of,
  26 and flowed from, the aforementioned agreements reached and implemented by
  27 BNSF, UP, CSX and NS in late 2003.
  28
                                                 -24-                          Case No. __________
                                                                                   COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 25 of 41 Page ID #:25




   1        75.    Specifically, the Eastern Railroads agreed to apply an FSC whenever
   2 the monthly average WTI price exceeded $23 per barrel of crude oil. When that
   3 happened, the Eastern Railroads’ rates were increased 0.4 percent for every $1 that
   4 the price of WTI oil exceeded $23 per barrel. So, for example, if the price of WTI
   5 oil was $28 per barrel, the FSC percentage would be 2 percent. The FSC would be
   6 adjusted upward at 2 percent for every $5 increase in the WTI average price.
   7        76.    The Eastern Railroads also coordinated when they would change their
   8 FSC – two calendar months after the WTI Index had adjusted – thereby adopting the
   9 same FSC price timing used by the Western Railroads. For example, if the WTI
  10 average price exceeded $23 per barrel in January, the Eastern Railroads would
  11 assess the applicable FSC percentage to all bills of lading dated in the month of
  12 March. In this way, Defendants could apply exactly the same FSC percentage
  13 month after month. The Eastern Railroads published their monthly FSC percentages
  14 on their websites, making any deviation from cartel pricing easily detectable.
  15        77.    The Eastern Railroads’ coordination is reflected in their simultaneous
  16 selection and adoption of the same novel, arbitrary and complex combination of
  17 features for their FSC programs: including using the WTI Index for FSCs, setting
  18 the trigger point at $23 per barrel, and applying the FSC in the second calendar
  19 month after the average price of WTI oil had changed. The similarities, and the
  20 coordination with the Western Railroads, are too precise and too comprehensive to
  21 have been independent responses to any common market phenomenon that the
  22 Defendants were facing.
  23        78.    There was no legitimate business justification or natural explanation for
  24 the collective action of BNSF, UP, CSX and NS to cause the AAR to adopt and
  25 publish the AIILF. Such a “revenue-based” FSC bore no direct relationship to
  26 Defendants’ actual increase in fuel costs. The FSC program was not a cost recovery
  27 mechanism, but a revenue enhancement measure that could only have been
  28 accomplished by the Defendants’ conspiratorial action of removing fuel from the
                                               -25-                          Case No. __________
                                                                                 COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 26 of 41 Page ID #:26




   1 widely used cost escalation indexes. The AII and RCAF both included a fuel cost
   2 component, and the Defendants had used these indices for decades to measure fuel-
   3 cost increases. As an empirical matter, the fuel component of the AII and RCAF
   4 would have permitted the Defendants to recover all of their increased fuel costs
   5 throughout the Relevant Period. Thus, the motivation of BNSF, UP, CSX and NS in
   6 collectively causing the adoption of the AIILF could not have been greater fuel cost
   7 recovery or more efficient fuel cost recovery.
   8         79.   The actions by Defendants thus were not independent responses to a
   9 common problem of increasing fuel costs. Rather, the only purpose in taking these
  10 collective actions was to begin wide application of more aggressive stand-alone
  11 FSCs to revenue (i.e., the entire base rate for the freight shipment), not costs; to act
  12 in concert with one another in setting FSC prices and demanding them from
  13 shippers and customers; and to ensure collective enforcement of the program. That
  14 is, pursuant to their conspiracy, Defendants would now be able to undermine
  15 resistance from shippers and begin across-the-board application of the supposed fuel
  16 cost increase percentage to the entire cost of the freight shipment (notwithstanding
  17 that fuel only accounts for a portion of the costs of the shipment). Through this
  18 collective action, Defendants BNSF, UP, CSX and NS planned to use the stand-
  19 alone FSC as an easy way to dramatically increase profits without having to wait for
  20 new rail capacity to come on line to meet growing demand – so long as these
  21 railroads participated by not competing on FSC prices to undercut one another.
  22         80.   In November of 2004, BNSF’s CMO John Lanigan “visit[ed] with his
  23 railroad counterparts at the upcoming NEMC [Network Efficiency Management
  24 Committee] / SOMC [Safety & Operations Management Committee] meeting in
  25 Kansas City to judge the appetite for a mileage-based FSC program.” The other
  26 Defendants “pushed back as expected.” Again, Defendants had collectively
  27 rebuffed the concept of an FSC that could potentially be more correlated with actual
  28 fuel costs, agreeing instead to continue charging supracompetitive rate-based FSCs.
                                                 -26-                          Case No. __________
                                                                                   COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 27 of 41 Page ID #:27




   1        81.   With the conspiracy underway, the two Western Railroads, using the
   2 HDF Index, moved in lockstep and charged virtually identical FSCs on a monthly
   3 basis throughout the Relevant Period. The chart below shows that the FSC
   4 percentages charged by the Western Railroads for freight shipments varied before
   5 the Relevant Period began, but were identical starting in July 2003:
   6          MONTHLY FSC PERCENTAGES -- WESTERN RAILROADS
   7                          MONTH           BNSF            UP
                               Jun-02           1%            0%
   8                           Jul-02           1%            0%
                              Aug-02            0%            0%
   9                          Sep-02            0%            0%
                               Oct-02           1%            0%
  10                          Nov-02            2%            0%
                              Dec-02           2.5%           0%
  11                           Jan-03           2%            2%
                              Feb-03            2%            2%
  12                          Mar-03           2.5%           2%
                              Apr-03           4.5%           2%
  13                          May-03            2%            2%
  14                           Jun-03          3.0%          2.0%
                               Jul-03          2.5%         2.5%
  15                          Aug-03           2.0%          2.0%
                              Sep-03           2.0%          2.0%
  16                           Oct-03          2.5%          2.5%
                              Nov-03           2.5%          2.5%
  17                          Dec-03           2.5%          2.5%
                               Jan-04          2.5%          2.5%
  18                          Feb-04           2.5%          2.5%
                              Mar-04           3.5%          3.5%
  19                          Apr-04           3.5%          3.5%
                              May-04           4.0%          4.0%
  20                           Jun-04          4.5%          4.5%
                               Jul-04          5.0%          5.0%
  21                          Aug-04           5.0%          5.0%
                              Sep-04           5.0%          5.0%
  22                           Oct-04          6.0%          6.0%
                              Nov-04           7.0%          7.0%
  23                          Dec-04           9.0%          9.0%
                               Jan-05          9.0%          9.0%
  24                          Feb-05           8.0%          8.0%
                              Mar-05           7.5%          7.5%
  25                          Apr-05           8.0%          8.0%
  26                          May-05          10.0%         10.0%
                               Jun-05         10.5%         10.5%
  27                           Jul-05          9.5%          9.5%
                              Aug-05          10.5%         10.5%
  28                          Sep-05          11.5%         11.5%
                               Oct-05         13.0%         13.0%
                                              -27-                          Case No. __________
                                                                                COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 28 of 41 Page ID #:28




   1                           MONTH            BNSF          UP
                               Nov-05           16.0%        16.0%
   2                           Dec-05           18.5%        18.5%
                                Jan-06          13.5%        13.5%
   3                           Feb-06           12.0%        12.0%
                               Mar-06           12.5%        12.5%
   4                           Apr-06           12.5%        12.5%
                               May-06           13.5%        13.5%
   5                            Jun-06          15.0%        15.0%
                                Jul-06          16.5%        16.5%
   6                           Aug-06           16.5%        16.5%
                               Sep-06           17.0%        17.0%
   7                            Oct-06          18.0%        18.0%
   8                           Nov-06           15.5%        15.5%
                               Dec-06           13.0%        13.0%
   9                            Jan-07          13.0%        13.0%
                               Feb-07           14.0%        14.0%
  10                           Mar-07           12.5%        12.5%
                               Apr-07           12.5%        12.5%
  11                           May-07           14.5%        14.5%
                                Jun-07          16.0%        16.0%
  12
             82.   As detailed above, there also was uniformity among the Eastern
  13
       Railroads in the monthly FSC percentages, based on the WTI Index, that they
  14
       charged customers for most of the Relevant Period. The chart below shows that the
  15
       FSC percentages charged by Defendants CSX and NS for carload shipments varied
  16
       before the Relevant Period, but were identical starting in March 2004:
  17
               MONTHLY FSC PERCENTAGES -- EASTERN RAILROADS
  18
                               MONTH             CSX           NS
  19                            Jun-03           2.4%          2%
                                Jul-03           2.4%          2%
  20                           Aug-03            3.2%          2%
                               Sep-03            3.2%          2%
  21                            Oct-03           3.6%          2%
                               Nov-03            2.4%         2.0%
  22                           Dec-03            3.2%         2.0%
                                Jan-04           3.6%         2.0%
  23                           Feb-04            4.0%          2%
                               Mar-04            4.8%        4.8%
  24                           Apr-04            4.8%         4.8%
                               May-04            5.6%         5.6%
  25                            Jun-04           5.6%         5.6%
  26                            Jul-04           7.2%         7.2%
                               Aug-04            6.4%         6.4%
  27                           Sep-04            7.2%         7.2%
                                Oct-04           8.8%         8.8%
  28                           Nov-04            9.2%         9.2%
                               Dec-04           12.4%        12.4%
                                                -28-                            Case No. __________
                                                                                    COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 29 of 41 Page ID #:29




   1                           MONTH              CSX            NS
                                Jan-05           10.4%         10.4%
   2                           Feb-05            8.4%           8.4%
                               Mar-05            9.6%           9.6%
   3                           Apr-05            10.0%         10.0%
                               May-05            12.8%         12.8%
   4                            Jun-05           12.4%         12.4%
                                Jul-05           10.8%         10.8%
   5                           Aug-05            13.6%         13.6%
                               Sep-05            14.4%         14.4%
   6                            Oct-05           16.8%         16.8%
                               Nov-05            17.2%         17.2%
   7                           Dec-05            16.0%         16.0%
   8                            Jan-06           14.4%         14.4%
                               Feb-06            14.8%         14.8%
   9                           Mar-06            17.2%         17.2%
                               Apr-062           15.6%         15.6%
  10                           May-06            16.0%         16.0%
                                Jun-06           18.8%         18.8%
  11                            Jul-06           19.2%         19.2%
                               Aug-06            19.2%         19.2%
  12                           Sep-06            20.8%         20.8%
                                Oct-06           20.4%         20.4%
  13                           Nov-06            16.4%         16.4%
                               Dec-06            14.4%         14.4%
  14                            Jan-07           14.8%         14.8%
                               Feb-07            16.0%         16.0%
  15                           Mar-07            12.8%         12.8%
                               Apr-07            14.8%         14.8%
  16                           May-07            15.2%         15.2%
                                Jun-07           16.4%         16.4%
  17
              83.   In stark contrast to this uniformity in FSC percentages, fuel cost as a
  18
       percentage of operating cost and fuel efficiency differs widely among the Defendant
  19
  20      2
              On April 24, 2006, NS announced that it would “revise its fuel surcharge
  21   program,” assessing a 0.3 percent surcharge when the price of oil on the WTI index
  22   exceeded $64 per barrel, and an additional 0.3 percent for every dollar increase
       above $64 per barrel. While NS claimed to the STB that it was rebasing because of
  23   a “decision to reduce its fuel surcharge percentage,” NS had calculated the rebased
  24   fuel surcharge “to bake in FSC [the existing fuel surcharges] to [base] rate.” NS had
       determined that a 16.4 percent base rate increase would allow it a “full % [fuel
  25   surcharge] pass thru” under the new program. Importantly, NS executives discussed
  26   the rebasing plan with its counterparts at the other Defendants, who recognized that
       the new FSC program was an economic wash compared to the program announced
  27   in late 2003 (which continued to apply to shippers under earlier contracts in any
  28   event).

                                                 -29-                          Case No. __________
                                                                                   COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 30 of 41 Page ID #:30




   1 railroads. Absent collusion, it is extremely unlikely that Defendants, in both the east
   2 and the west, would independently price their FSCs to arrive at the identical
   3 percentage month after month, year after year. The fact that Defendants moved in
   4 uniform lockstep indicates that Defendants were coordinating their behavior and
   5 conspired to fix prices for FSCs. In addition, the advance announcements of each
   6 Defendant’s FSCs was an important implementation and enforcement mechanism
   7 for the conspiracy.
   8         84.   Although Defendants began to adjust their FSC programs after the
   9 2007 STB ruling discussed below – including, in some cases, by adopting mileage-
  10 based FSCs – Defendants continued to engage in discussions concerning FSCs
  11 following the STB ruling, and to apply rate-based FSCs that are the subject of this
  12 case to their shippers pursuant to agreements entered into before the STB Ruling.
  13         85.   While the above formulas and percentages reflect the FSCs applied by
  14 Defendants to their carload businesses (i.e., shipments that travel from origin to
  15 destination only by railcars), Defendants also coordinated with respect to the FSCs
  16 applied to their intermodal business (i.e., shipments that travel by rail and one other
  17 mode of transportation such as truck or ship).
  18         86.   The direct heads of Defendants’ intermodal businesses attended
  19 conspiratorial meetings. NS’s VP of Intermodal Mike McClellan and BNSF’s VP
  20 of Consumer Products and head of intermodal activities Steve Branscum
  21 participated in the March 2003 meeting at which their railroads discussed how the
  22 FSC programs of all four Defendants were structured, and then adopted an “action
  23 item” for the BNSF and NS senior marketing officers to address “synchroniz[ing]”
  24 BNSF’s FSC program with the programs of the other Defendants. CSX’s Alan
  25 Blumenfield, his predecessor Les Passa, and UP’s Brad King EVP of Network
  26 Design and Integration participated in the June 2003 meeting at which CSX and
  27 UP’s senior executives discussed their FSC formulas, their FSC strike prices, and
  28 the “outcry” they were facing from the initial rollout of their new FSC regimes.
                                                -30-                          Case No. __________
                                                                                  COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 31 of 41 Page ID #:31




   1 UP’s intermodal group regularly imposed adjustable FSC provisions and their
   2 practice was to adjust them on ad hoc bases to align with BNSF’s FSCs. In fall of
   3 2003, CSX and BNSF officers exchanged percentages of intermodal business that
   4 “either had fuel surcharges or an escalator on the revenue.”
   5         87.    Moreover, Defendants’ intermodal business was led by the same senior
   6 executives who conspired to impose synchronized FSCs. Intermodal was not treated
   7 separately and apart from carload traffic. When Defendants met to conspire, they
   8 did not limit their discussions to carload traffic.
   9                 IMPLEMENTATION OF THE SCHEME:
             DEFENDANTS’ ACROSS-THE-BOARD APPLICATION OF FSCS
  10
             88.    Defendants recognized that their coordinated FSCs were more
  11
       aggressive and could generate substantially more revenue. For example, describing
  12
       the new FSC program that resulted from Defendants’ coordination, CSX’s John
  13
       Couch remarked: “While the above seems somewhat benevolent, it is actually a
  14
       large increase in fuel surcharge billings – maybe as much as 100%.” In addition, an
  15
       internal NS email from April 2003 remarked, “By dropping the base to $23 per
  16
       barrel, raising the percentage yield and talking [sic] it sooner, the change is in fact a
  17
       blatant general rate increase, and will appear so to customers.”
  18
             89.    Defendants recognized that their new aggressive FSC program could be
  19
       undermined by resistance from shippers and competition between the Defendant
  20
       railroads. A 2003 internal NS memorandum recognized that moving to the more
  21
       aggressive formula would “run the risk of losing the surcharge altogether. . . . The
  22
       loss of the FSC clause with just a few major customers could offset some of the
  23
       gains derived from the new FSC.” And in a 2005 BNSF “Risk Assessment”
  24
       memorandum, BNSF observed the “risk that competitors reverse course on using a
  25
       fuel surcharge” to gain market share, recognizing that “it would only take one
  26
       competitor to abandon this in an attempt to gain market share to cause this to fail.”
  27
  28
                                                  -31-                           Case No. __________
                                                                                     COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 32 of 41 Page ID #:32




   1        90.    To ensure that shipper resistance would be muted, and to achieve their
   2 conspiratorial goals, each Defendant adopted policies to apply FSCs to 100 percent
   3 of its traffic and tracked its progress toward attaining that goal. For example, in
   4 2004, BNSF marketing leadership began an initiative to monitor FSC “adherence”
   5 on a quarterly basis. These adherence reports track topics such as FSC revenue, the
   6 amount of newly-issued price authorities including FSCs, and top opportunities
   7 (e.g., shippers with expiring contracts that do not include an FSC). The reports –
   8 showing increasing FSC coverage each year – were presented to the chief marketing
   9 officer with a goal of achieving a 100 percent participation rate for BNSF’s
  10 shippers.
  11        91.    CSX also monitored its effectiveness in applying FSCs to its shippers,
  12 and started tracking its progress toward implementing its FSC mandate – that
  13 “[e]verything is subject to fuel surcharge.” CSX tracked the progress that its
  14 individual marketing teams were making toward widespread FSC application, and
  15 tracked contracts without FSCs to ensure they would receive FSCs upon renewal.
  16        92.    Starting in early 2004, UP engaged in similar analyses. An analysis of
  17 UP’s FSC coverage was also performed for the chief marketing officer – who had
  18 requested “each of the business teams to be looking for ways to expand fuel
  19 surcharge coverage in 2004.”
  20        93.    NS also tracked its ever-expanding FSC coverage and NS’s Don Seale
  21 instructed his team to identify “the largest remaining contracts (including annual
  22 revenue involved) that do not have fuel surcharge application” to “see how much we
  23 plan to move this upward in 2006 and 2007.”
  24        94.    Defendants policed the conspiracy by exchanging FSC coverage data.
  25 For example, subsequent to a meeting between the two railroads in late 2004, BNSF
  26 sent NS’s Don Seale a report addressing FSC coverage for “all [BNSF] traffic (not
  27 solely with NS) that moved under the price authority in the past twelve months.”
  28
                                                -32-                          Case No. __________
                                                                                  COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 33 of 41 Page ID #:33




   1         95.    In furtherance of the conspiracy, Defendants instituted strict policies
   2 against granting exceptions to the standard FSCs and declined to negotiate discounts
   3 on the FSCs and overall contract rates, even though prior to mid-2003 it had been
   4 customary for the Defendants at least to entertain such negotiations. Shippers from
   5 many different industries, some with significant economic power, tried to negotiate
   6 the FSC percentages, but were told by the Defendants (who had previously been
   7 willing to negotiate discounts on rail freight rates) that the FSCs were “not
   8 negotiable.”
   9         96.    Defendants also enforced strict policies against discounting base rates
  10 to offset the standard FSCs. For example, in an internal NS email, NS’s CMO (Don
  11 Seale) remarked, “I want to underscore that we should not be foregoing base rate
  12 increases in return for FSC application. That is a shell game that all product
  13 managers should not play.”
  14         97.    As a result of these and related policies, any negotiations with their
  15 shippers about FSCs that took place started from the standard, supracompetitive
  16 FSC.
  17         98.    In addition, Defendants applied their standard FSCs uniformly to all
  18 traffic and commodities. For example, in October of 2005, NS advised UP as
  19 follows: “We only have 1 fuel surcharge mechanism which applies to all
  20 commodities. Our corporate directive is to stay with the standard language and
  21 avoid modifying it.”
  22         99.    And Defendants imposed standard FSCs on all shippers without regard
  23 to whether the shipper had access to alternative modes of transportation. In written
  24 testimony submitted to Congress, NS’s Chairman Moorman recognized that even
  25 so-called “captive” shippers – shippers without access to alternative modes of
  26 transportation – have leverage in negotiating a better rate/serve package on traffic at
  27 single served facilities. He explained:
  28
                                                 -33-                          Case No. __________
                                                                                   COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 34 of 41 Page ID #:34




   1        Most large companies have multiple rail-served facilities with some of
   2        the facilities served by one railroad, some facilities served by another
   3        railroad and some facilities served by two railroads. The customer uses
   4        its traffic at the dually served facilities to negotiate a better rate/service
   5        package on traffic at the single served facilities. That is one source of
   6        leverage. Another source is product competition. For example, assume
   7        we are the sole serving carrier at a chemical plant that ships to
   8        numerous receivers. When the receiver can use another product in lieu
   9        of the one produced at our solely served facility, we will lose the
  10        business. . . . Another major source of competition is geographic
  11        competition. . . . In short, even where there is only one railroad serving
  12        a facility, there are market factors at play. These competitive
  13        constraints are real.
  14        100. Before the conspiracy, captive shippers could negotiate out of the
  15 FSCs. But during the conspiracy they could not.
  16                                  THE STB DECISION
  17        101. On January 25, 2007, the STB, which regulates certain aspects of the
  18 railroad industry, issued an administrative decision concluding that the railroads’
  19 practice of computing FSCs as a percentage of base rate for rate-regulated rail
  20 freight transport was an “unreasonable practice,” because the FSCs are not tied to
  21 the fuel consumption associated with the individual movements to which they are
  22 applied. Rail Fuel Surcharges, STB Ex Parte No. 661 (Jan. 25, 2007). In its ruling,
  23 the STB explained that:
  24        After considering all of the comments, we affirm the preliminary
  25        conclusion in the August decision that it is an unreasonable practice to
  26        compute fuel surcharges as a percentage of the base rates. Because
  27        railroads rely on differential pricing, under which rates are dependent
  28        on factors other than costs, a surcharge that is tied to the level of the
                                                  -34-                            Case No. __________
                                                                                      COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 35 of 41 Page ID #:35




   1         base rate, rather than to fuel consumption for the movement to which
   2         the surcharge is applied, cannot fairly be described as merely a cost
   3         recovery mechanism. Rather, a fuel surcharge program that
   4         increases all rates by a set percentage stands virtually no prospect of
   5         reflecting the actual increase in fuel costs for handling the particular
   6         traffic to which the surcharge is applied. Two shippers may have
   7         traffic with identical fuel costs, but if one starts out with a higher base
   8         rate (because, for example, it has fewer transportation alternatives), it
   9         will pay dramatically more in fuel surcharges.
  10 See Surface Transportation Board Decision, Rail Fuel Surcharges (STB Ex Parte
  11 No. 661, January 26, 2007) at 6 (emphasis added).
  12         102. The STB’s decision addressed rate-regulated rail freight traffic only
  13 (which is not the subject of this Complaint). The STB expressly stated that its
  14 jurisdiction did not reach rail freight traffic under private contract or otherwise
  15 exempted from rate regulation.
  16         103. As detailed above, pursuant to their conspiracy, Defendants applied the
  17 same unreasonable FSC practices addressed by the STB to the private rail freight
  18 transportation contracts, and other unregulated freight transport, at issue in this case.
  19                            THE CONSPIRACY SUCCEEDS
  20         104. Defendants reaped huge, supracompetitive profits as a result of the
  21 success of their conspiracy. Through their agreement to coordinate on FSCs,
  22 Defendants realized billions of dollars in revenues during the Relevant Period in
  23 excess of their actual increase in fuel costs from the specific customers on whom
  24 they imposed the FSC.
  25         105. Defendants recognized that their coordinated FSCs in fact resulted in
  26 significant over-recovery of fuel price increases. NS, for example, recognized by
  27 July 2004 that “[c]urrent FSC revenues exceed the relative increase in fuel costs
  28 when compared to the $23 WTI base,” and Don Seale of NS testified that in 2005,
                                                  -35-                           Case No. __________
                                                                                     COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 36 of 41 Page ID #:36




   1 NS’s “increase in Fuel Surcharge revenue exceeded the increase in its diesel fuel,
   2 gasoline, and lubricant expenses.”
   3         106. UP senior management instructed that fuel surcharges were not
   4 intended to be set at “some ‘trying to make whole’ value” and UP’s CFO saw
   5 “nothing wrong with recovering at a rate greater than 100%.” An October 2005
   6 presentation shows UP estimated greater than 100 percent of incremental fuel cost
   7 recovery through FSCs for each of its six business groups.
   8         107. BNSF’s average cost for diesel fuel in 3rd Quarter 2003 was $0.846 per
   9 gallon and its average cost of diesel fuel for 3rd Quarter 2004 was $0.988 per
  10 gallon. Thus, BNSF’s cost of fuel increased 14.4 percent from 3rd Quarter 2003 to
  11 2004. In contrast, the FSC charged by BNSF based on the HDF 3rd Quarter 2003
  12 price was $1.46 per gallon and $1.83 per gallon in 3rd Quarter 2004, amounting to a
  13 25.3 percent increase. As a result of this disparity in increase percentages, shippers
  14 purchasing from BNSF paid 11 percent more than the actual price BNSF paid for
  15 fuel from 3rd Quarter 2003 to 2004. Shippers of unregulated freight from the other
  16 Defendants similarly overpaid during this and other periods, particularly since the
  17 inflated percentage increase was applied to the entire rate at issue not merely to the
  18 fuel cost component of that rate.
  19         108. By calculating FSCs as a percentage of the shipping rate, Defendants
  20 deflected attention from the cost savings they achieved through fuel efficiency
  21 gains. As explained in a 2007 AAR publication, Defendants’ fuel efficiency is
  22 “constantly improving.” BNSF, for example, disclosed in 2005 that it had achieved
  23 a 9 percent improvement in fuel efficiency over the prior ten years. In 2006, the
  24 railroads could, on average, move one ton of freight 423 miles on one gallon of
  25 diesel fuel.
  26         109. As a result, Defendants’ conspiracy worked as planned to help to
  27 remove the competitive pressures that had kept their rates down for years. As the
  28 head of UP, James Young, admitted in 2007, “three, four years ago [the FSCs] were
                                                -36-                         Case No. __________
                                                                                 COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 37 of 41 Page ID #:37




   1 really non-existent,” and “it’s only been the last couple of years that . . . the financial
   2 returns in this business has [sic] started to move in the right direction.”
   3         110. Following Defendants’ agreement to coordinate their FSCs,
   4 Defendants’ total revenues skyrocketed during the Relevant Period, with the
   5 Defendants reporting record revenues and profits virtually every year. As noted
   6 above, Defendants themselves attributed these record figures in large part to FSCs.
   7         111. As result of Defendants’ conspiracy, they were able to reverse the
   8 “destructive pricing for rail share” that led to their conspiracy. In the 2009 STB
   9 study referenced above, the STB concluded that “inflation-adjusted rail rates
  10 increased in 2005, 2006, and 2007,” representing “a significant change from prior
  11 years, given that inflation-adjusted rail rates declined in every year but one from
  12 1985 through 2004.” The STB concluded that while rising fuel costs contributed to
  13 the rate increases “even after factoring out rising fuel costs, railroad rates have
  14 risen in the last three years after falling for decades.”
  15         112. And a 2010 Senate Commerce Committee Report conducted a “review
  16 of the largest four railroads’ Securities and Exchange Commission (SEC) filings,”
  17 which it found “show[ed] just how profitable the large rail companies have become
  18 over the last decade. Figure I demonstrates that the four largest U.S. rail carriers
  19 have nearly doubled their collective profit margin in the last ten years to 13%.” The
  20 referenced Figure 1 demonstrates that Defendants’ profits spiked following their
  21 collective imposition of the new FSC regime described above:
  22
  23
  24
  25
  26
  27
  28
                                                 -37-                           Case No. __________
                                                                                    COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 38 of 41 Page ID #:38




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11                                         COUNT I
  12                         (Violation Of Section 1 Of The Sherman
                              Act And Section 4 Of The Clayton Act)
  13
             113. Plaintiff incorporates by reference the allegations in the paragraphs
  14
       above as if they were fully set forth herein.
  15
             114. Defendants entered into and engaged in a contract, combination, or
  16
       conspiracy in unreasonable restraint of trade in violation of Section 1 of the
  17
       Sherman Act and Section 4 of the Clayton Act.
  18
             115. The contract, combination, or conspiracy resulted in an agreement,
  19
       understanding, or concerted action between and among Defendants in furtherance of
  20
       which Defendants fixed, maintained, and standardized prices for FSCs for rail
  21
       freight transportation handled through private contracts and other means exempt
  22
       from regulation. Such contract, combination or conspiracy constitutes a per se
  23
       violation of the federal antitrust laws and is, in any event, an unreasonable and
  24
       unlawful restraint of trade.
  25
             116. Defendants’ contract, combination, agreement, understanding, or
  26
       concerted action occurred within the flow of, and substantially affected, interstate
  27
       and international commerce.
  28
                                                  -38-                         Case No. __________
                                                                                   COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 39 of 41 Page ID #:39




   1        117. Defendants’ unlawful conduct was through mutual understandings or
   2 agreements by, between, and among Defendants.
   3        118. The contract, combination, or conspiracy has had the following effects:
   4               a.    Prices charged to Plaintiff for FSCs applied to unregulated rail
   5                     freight transportation were fixed and/or maintained at
   6                     supracompetitive levels;
   7               b.    Plaintiff has been deprived of the benefits of free, open, and
   8                     unrestricted competition in the market for rail freight
   9                     transportation services; and
  10               c.    competition in establishing the prices paid, customers of, and
  11                     territories for rail freight transportation services has been
  12                     unlawfully restrained, suppressed, and eliminated.
  13        119. As a proximate result of Defendants’ unlawful conduct, Plaintiff has
  14 suffered injury in that it has paid supracompetitive prices for FSCs applied to
  15 unregulated rail freight transportation services during the Relevant Period.
  16        WHEREFORE, Plaintiff prays for relief as follows:
  17        (1)    That the unlawful contract, combination, and conspiracy alleged in
  18               Count I be adjudged and decreed to be an unreasonable restraint of
  19               trade or commerce in violation of Section 1 of the Sherman Act;
  20        (2)    That Plaintiff recover compensatory damages, as provided by law,
  21               determined to have been sustained by Plaintiff, and that judgment be
  22               entered against Defendants on behalf of Plaintiff;
  23        (3)    That Plaintiff recover treble damages, as provided by law;
  24        (4)    That Plaintiff recover its costs of the suit, including attorneys’ fees, as
  25               provided by law; and
  26        (5)    For such further relief as the Court may deem just and proper.
  27
  28
                                                 -39-                           Case No. __________
                                                                                    COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 40 of 41 Page ID #:40




   1                             DEMAND FOR JURY TRIAL
   2         Pursuant to Rule 38(a) of the Federal Rules of Civil Procedure, Plaintiff
   3 demands a jury trial as to all issues triable by a jury.
   4                       [Remainder of page intentionally left blank.]
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 -40-                        Case No. __________
                                                                                 COMPLAINT
Case 8:19-cv-01881-JLS-KES Document 1 Filed 09/30/19 Page 41 of 41 Page ID #:41




   1 DATED: September 30, 2019        QUINN EMANUEL URQUHART &
                                      SULLIVAN LLP
   2
   3
   4                                   By         /s/ Duane Lyons
   5                                        Duane Lyons
                                            Viola Trebicka
   6
                                            Robert P. Vance, Jr.
   7                                        865 S. Figueroa Street, 10th Floor
   8                                        Los Angeles, California 90017
                                            Telephone: (213) 443-3000
   9                                        Facsimile: (213) 443-3100
  10                                        Email: duanelyons@quinnemanuel.com
                                                   violatrebicka@quinnemanuel.com
  11                                               bobbyvance@quinnemanuel.com
  12
                                            Stephen R. Neuwirth
  13                                        Sami H. Rashid
  14                                        51 Madison Avenue, 22nd Floor
                                            New York, New York 10010
  15                                        Telephone: (212) 849-7000
  16                                        Facsimile: (212) 849-7100
                                            Email: stephenneuwirth@quinnemanuel.com
  17                                               samirashid@quinnemanuel.com
  18
                                            Attorneys for Plaintiff Kia Motors America,
  19                                        Inc.
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             -41-                         Case No. __________
                                                                              COMPLAINT
